EXHIBIT 10.2

 

IMPAC MORTGAGE HOLDINGS, INC.

 

2001 STOCK OPTION, DEFERRED STOCK

AND RESTRICTED STOCK PLAN

 

STOCK OPTION AGREEMENT

(EMPLOYEE)

 

NAME:

 

This AGREEMENT is made effective as of the              day of
                            , (the “Option Grant Date”), by and between Impac
Mortgage Holdings, Inc., a Maryland corporation (the “Company”) and
                             (the “Optionee”).

 

RECITALS

 

WHEREAS, the Company has established the 2001 Stock Option, Deferred Stock and
Restricted Stock Plan (the “Plan”) effective as of March 27, 2001, and

 

WHEREAS, pursuant to the provisions of said Plan, the Administrator has granted
to the Optionee by action duly taken on                     , (the “Award Date”)
a stock option award (the “Stock Option Award”) based upon the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of services rendered and to be rendered by the
Optionee and the mutual promises and covenants made herein, the mutual benefits
to be derived therefrom and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:

 

AGREEMENT

 

1. The Option(s). The Optionee may, at his/her option, purchase all or any part
of an aggregate of              shares of Common Stock (the “Optioned Shares”),
at the price of $             per share (the “Option Price”), on the terms and
conditions set forth herein.

 

2. Option Type; Exercise Dates and Exercise. Options intended to qualify as
Incentive Stock Options are designated by an “ISO” under the category “Type.”
Options intended as separate Non-Qualified Stock Options are designated by a
“NQSO” under the category “Type.” The Option(s) shall be exercisable as to the
specified number of Optioned Shares on and after the “First” dates and on or
before the “Last” dates set forth below (unless otherwise limited herein):



--------------------------------------------------------------------------------

Type    Number of Shares    First and Last Date                                
            First              Last          

 

Optionee acknowledges that he/she understands he/she has no right whatsoever to
exercise the Option(s) granted hereunder with respect to any Optioned Shares
covered by any installment until such installment accrues (and is thus vested)
as provided above. Optionee further understands that the Option(s) granted
hereunder shall expire and become unexercisable as provided in Section 4 below.

 

In the event, within twelve (12) months after a Change in Control, the
Optionee’s employment terminates other than (i) for Cause, (ii) voluntary
termination by the Optionee, or (iii) death or Disability of the Optionee, fifty
percent (50%) of the unvested Optioned Shares shall vest upon the date of such
termination. The Board of Directors of the Company reserves the right to modify
the terms of this acceleration if such acceleration would materially affect the
ability of an acquiring entity to use “pooling of interests” accounting in
connection with any acquisition of the Company. For the purposes of the
foregoing, a “Change in Control” shall have the meaning set forth in Section
9(b) of the Plan. For purposes of this Agreement, “Cause” shall mean (i) an act
of dishonesty in connection with the Optionee’s responsibilities as an employee
of the Company; (ii) the Optionee’s conviction of, or plea of nolo contendere
to, a felony or a crime involving moral turpitude, (iii) the Optionee’s
misconduct which has an adverse effect on the Company, or (iv) the Optionee’s
failure to perform his or her employment duties.

 

3. Method of Exercise. This Option shall be deemed exercised as to the shares to
be purchased when written notice of such exercise has been given to the Company
at its principal business office by the Optionee with respect to the Common
Stock to be purchased. Such notice shall be accompanied by full payment in cash
or cash equivalents as determined by the Administrator or, as determined by the
Administrator, in its sole discretion, in whole or part by consideration as set
forth in Section 5(c)(iv) of the Plan.

 

4. Governing Plan. This Agreement hereby incorporates by reference the Plan and
all of the terms and conditions of the Plan as heretofore amended and as the
same may be amended from time to time hereafter in accordance with the terms
thereof, but no such subsequent amendment shall adversely affect the Optionee’s
rights under this Agreement and the Plan except as may be required by applicable
law. The Optionee expressly acknowledges and agrees that the provisions of this
Agreement are subject to the Plan; the terms of this Agreement shall in no
manner limit or modify the controlling provisions of the Plan, and in case of
any conflict between the provisions of the Plan and this Agreement, the
provisions of the Plan shall be controlling and binding upon the parties hereto.
The Optionee also hereby expressly acknowledges, represents and agrees as
follows:

 

2



--------------------------------------------------------------------------------

(a) Acknowledges receipt of a copy of the Plan, which is incorporated by
reference herein, and represents that he/she is familiar with the terms and
provisions of said Plan, and hereby accepts this Agreement subject to all the
terms and provisions of said Plan.

 

(b) Agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under the Plan.

 

(c) Acknowledges that he/she is familiar with Sections of the Plan regarding the
exercise of the Option(s) and represents that he/she understands that said
Option(s) must be exercised on or before the “Last” exercise date noted above in
Section 2 or such other date as set forth in the Plan, whichever is earlier.

 

(d) Acknowledges, understands and agrees that the existence of the Plan and the
execution of this Agreement are not sufficient by themselves to cause any
exercise of any Option(s) granted as an Incentive Stock Option to qualify for
favorable tax treatment through the application of Section 422 of the Internal
Revenue Code; that Optionee must, in order to so qualify, individually meet by
his own action all applicable requirements of Section 422, including without
limitation the following holding period and employment requirements:

 

(1) holding period requirement: no disposition of an Optioned Share may be made
by Optionee within two (2) years from the date of the granting of the Option(s)
nor within one (1) year after the transfer of such Optioned Share to him/her,
and

 

(2) employment requirement: if the Optionee’s employment with the Company, its
Parent or a Subsidiary of the Company, or a corporation or a parent or
subsidiary of such corporation issuing or assuming the Option(s) in a
transaction to which Section 425(a) of the Internal Revenue Code applies,
terminates for any reason other than death or Disability, the Optionee must
exercise his/her Options, to the extent then exercisable within thirty (30) days
from the date of such termination. If an Optionee’s employment with the Company
terminates by reason of death or Disability, the Option may thereafter be
immediately exercised, to the extent then exercisable, by the legal
representative of the Optionee, by the legal representative of the estate of the
Optionee, or by the legatee of the Optionee under the will of the Optionee, for
a period of up to six (6) months after the date of such death or Disability. If
the Option is not exercised within the above periods, the Option shall
automatically terminate and become null and void.

 

5. Representations and Warranties. To the extent that the optioned shares have
not been registered further to the provisions of the Securities Act of 1933, as
amended, as of the Option Grant Date, Optionee hereby represents to the Company
that each of the Options evidenced hereby and the shares purchasable upon
exercise thereof are being acquired only for investment and without any present
intention to sell or distribute such securities.

 

6. Options Not Transferable. No Stock Option shall be transferable by the
Optionee other than by will or by the laws of descent and distribution.
Incentive Stock Options shall be exercisable, during the Optionee’s lifetime,
only by the Optionee or, with respect to Non-Qualified Stock Options, in
accordance with the terms of a qualified domestic relations order.

 

3



--------------------------------------------------------------------------------

7. No Enlargement of Employee Rights. Nothing in this Agreement shall be
construed to confer upon the Optionee (if an employee) any right to continued
employment with the Company or to restrict in any way the right of the Company
to terminate his/her employment. Optionee acknowledges that, except as otherwise
may be specified in an express written employment agreement to the contrary, the
Company may terminate Optionee’s employment with the Company at any time, with
or without cause.

 

8. Withholding of Taxes. Optionee authorizes the Company to withhold, in
accordance with any applicable law, from any compensation payable to him any
taxes required to be withheld by federal, state or local law as a result of the
grant of the Option(s) or the issuance of stock pursuant to the exercise of such
Option(s). Optionee acknowledges that regardless of whether or not the Company
withholds taxes further to this Section 8, he/she may be required to pay taxes
as a result of the grant of the Option(s) or the issuance of stock pursuant to
the exercise of such Option(s). Optionee agrees to promptly notify the Company
in writing in the event of any disqualifying disposition (within the meaning of
Section 421(b) of the Internal Revenue Code) of Optioned Shares which were
acquired upon the exercise of an Option which was designated as an ISO.

 

9. Laws Applicable to Construction. This Agreement shall be construed and
enforced in accordance with the laws of the State of California.

 

10. Agreement Binding on Successors. The terms of this Agreement shall be
binding upon the executors, administrators, heirs, successors, transferees and
assignees of the Optionee.

 

11. Costs of Litigation. In any action at law or in equity to enforce any of the
provisions or rights under this Agreement or the Plan, the unsuccessful party to
such litigation, as determined by the court in a final judgment or decree, shall
pay the successful party or parties all costs, expenses and reasonable
attorneys’ fees incurred by the successful party or parties (including without
limitation costs, expenses end fees on any appeals), and if the successful party
recovers judgment in any such action or proceeding such costs, expenses and
attorneys’ fees shall be included as part of the judgment.

 

12. Necessary Acts. The Optionee agrees to perform all acts and execute and
deliver any documents that may be reasonably necessary to carry out the
provisions of this Agreement, including but not limited to all acts and
documents related to compliance with federal and/or state securities laws.

 

13. Counterparts. For convenience this Agreement may be executed in any number
of identical counterparts, each of which shall be deemed a complete original in
itself and may be introduced in evidence or used for any other purpose without
the production of any other counterparts.

 

4



--------------------------------------------------------------------------------

14. Invalid Provisions. In the event that any provision of this Agreement is
found to be invalid or otherwise unenforceable under any applicable law, such
invalidity or unenforceability shall not be construed as rendering any other
provisions contained herein invalid or unenforceable, and all such other
provisions shall be given full force and effect to the same extent as though the
invalid and unenforceable provision was not contained herein.

 

15. Limitation on Value of Optioned Shares. Optionee acknowledges that the Plan
provides that the aggregate fair market value (determined as of the date hereof)
of the shares of Common Stock to which Options granted as Incentive Stock
Options are exercisable for the first time by Optionee during any calendar year
under all incentive stock option plans of the Company and any future Subsidiary
shall not exceed $100,000. It is understood and agreed that should it be
determined that an Option if granted as an Incentive Stock Option hereunder
would exceed such maximum, such Option shall be considered granted as a
Non-Qualified Stock Option to the extent, but only to the extent of such excess.
This limitation shall not apply to any option granted as a Non-Qualified Stock
Option.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Optionee have executed this Agreement
effective as of the date first written hereinabove.

 

IMPAC MORTGAGE HOLDINGS, INC.       OPTIONEE By:                

Name:

           

Title:

                                 

(Print Name)

             

Address of Optionee:

                         

(Social Security Number)

         

 

 

By his or her signature below, the spouse of the Optionee, if such Optionee be
legally married as of the date of his execution of this Agreement, acknowledges
that he or she has read this Agreement and the Plan and is familiar with the
terms and provisions thereof, and agrees to be bound by all the terms and
conditions of said Agreement and said Plan document.

 

                 

Spouse

                          Dated:    

 

By his or her signature below the Optionee represents that he or she is not
legally married as of the date of execution of this Agreement.

 

                 

Optionee

                          Dated:    

 

6